COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Rose Air, LLC v. Brazoria County Appraisal District and Cheryl
                           Evans in Her Capacity as Chief Appraiser

Appellate case number:     01-13-01085-CV

Trial court case number: 71172

Trial court:               412th District Court of Brazoria County

       George Andrew Coats, Gary L. Evans, and the law firm of Coats & Evans, P.C., counsel
for appellant, Rose Air, LLC, have filed a Second Verified Motion to Withdraw as appellant’s
counsel of record in this appeal. We grant the motion.

        However, a corporation may be represented only by a licensed attorney in the prosecution
of its appeal. See MHL Homebuilder LLC v. Dabal/Graphic Resource, No. 14-05-00295-CV,
2005 WL 1404475, at *1 (Tex. App.—Houston [14th Dist.] June 16, 2005, no pet.) (mem. op.)
(citing Kunstoplast of Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456
(Tex.1996) and Dell Dev. Corp. v. Best Indus. Uniform Supply Co., 743 S.W.2d 302, 303 (Tex.
App.—Houston [14th Dist.] 1987, writ denied)). If appellant wishes to prosecute its appeal,
appellant must retain licensed counsel to represent it. Any attorney whom appellant retains to
represent appellant in this Court must file a designation of lead counsel or notice of appearance
with 20 days of the date of this order. See TEX. R. APP. P. 6.1(c), 6.2. If such notice is not filed,
the Court may dismiss the appeal. See Kitchen v. Norkus, No. 01-12-01054-CV, 2013 WL
6198324, at *1 (Tex. App.—Houston [1st Dist.] Nov. 26, 2013, no pet.) (mem. op.).

        Appellant’s withdrawing counsel must notify appellant, in writing, of any deadlines or
settings that counsel knows about at the time of withdrawal but that were not previously
disclosed to appellant and file a copy of any such notice with the Clerk of this Court. See TEX. R.
APP. P. 6.5(c).

       It is so ORDERED.

Judge’s signature: /s/ Justice Jim Sharp
                    Acting individually       Acting for the Court

Date: March 25, 2014